891 F.2d 291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Yosra JUDEH, Plaintiff-Appellant,v.Lowell D. HOLT, Defendant-Appellee.
No. 89-3121.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1989.

Before KRUPANSKY and RYAN, Circuit Judges, and JAMES P. CHURCHILL, Chief District Judge*.
PER CURIAM.


1
Plaintiff-appellant, Yosra Judeh, sole proprietor of a grocery store, has appealed from an order of the district court dismissing an action brought against appellee in his capacity as Officer-in-Charge of the Cleveland Office of the United States Department of Agriculture Food and Nutrition Service {FNS} seeking a declaration that the FNS's permanent disqualification of her store from participation in the food stamp program is invalid and of no force and effect.   Upon review of the plaintiff's assignments of error, the record in its entirety, and the briefs of the parties, this court finds no merit in appellant's arguments that she was not afforded due process of law.


2
Accordingly, the order of dismissal is AFFIRMED for the reasons stated in the district court's order of December 30, 1988.



*
 The Honorable James P. Churchill, Chief District Judge for the Eastern District of Michigan, sitting by designation